DETAILED ACTION
Terminal Disclaimer
1.	The terminal disclaimer filed on 6/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 20200014516 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
	Tomofumi Takata (PH 12009500618 B1) teaches a sequence allocation method capable of reducing inter-cell interference of a reference signal when a ZC sequence is used as the reference signal in a mobile communication system. In the sequence allocation method divides RM sequences specified by a ZC sequence number r (r=1 to R) and a cyclic shift sequence number m (m=1 to M) into a plurality of sequence groups X (X=1 to R) in accordance with the transmission band width of the reference signal, so that the ZC sequence is allocated to each cell in each sequence group unit. When it is assumed that R=9 and M=6, the number of sequence is 54. Each of the sequence groups is formed by two sequences. Accordingly, the number of sequence groups is 27. The 27 types of sequence groups are allocated to each cell. 
 Gaal (US 8787181) teaches different sequence resources can be allocated to a mobile device where the mobile device can exclusively uses the sequence resource with regard to a base station during a communication session. However, if another mobile device using another base station is assigned a matching sequence resource, then there can be interference if the mobile devices are relatively close enough together.
Akita et al. (US 8780690) teaches a method and apparatus is provided for transmitting an orthogonal frequency domain multiple access (OFDMA) signal including a synchronization channel signal transmitted including a plurality of sequence elements interleaved in time and frequency. The synchronization channel signal sequence elements enable an initial acquisition and cell search method with low computational load by providing predetermined time domain symmetry for common sequence elements in OFDMA symbol periods for OFDMA symbol timing detection and frequency error detection in an OFDMA system supporting multiple system bandwidths, both synchronized and un-synchronized systems, a large cell index and an OFDMA symbol structure with both short and long cyclic prefix length.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “identifying, by a communication apparatus, a sequence group of a cell, wherein the sequence group comprises a plurality of sub-groups, each sub-group comprises at least one sequence, and each sub-group in the sequence group corresponds to a different time-frequency resource occupation mode of the at least one sequence; determining, by the communication apparatus, sequence generation information of a first sequence in a first sub-group of the sequence group, based on a time-frequency resource occupation mode corresponding to the first sub-group; and generating, by the communication apparatus according to the sequence generation information, a second sequence corresponding to the first sequence, wherein, based on the second sequence, a signal is generated for transmission to another communication apparatus, or a signal received from the other communication apparatus is processed.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641